PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/491,036
Filing Date: 19 Apr 2017
Appellant(s): ZAMOSHCHIK, Natalia



__________________
Zamoshchik, Natalia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/19/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  All 35 USC 112 rejections have been withdrawn.

(2) Response to Argument
A. 
The disclosure of Chung et al. (WO2006/093398) teaches in the examples,  72 and 74 an ink composition comprising a mixture of solvents that includes both a high and low surface tension as defined in the instant claim. The additive can include a variety of compounds since any addition would change the viscosity of the ink composition. The examples teach an additive, such as a stabilizer, that anticipate the 
B.
The disclosure of Johnson et al. (US2007/0261595) teaches in the examples, 2 and 7 an ink composition comprising a mixture of solvents that includes both a high and low surface tension as define in the instant claim. The additive can include a variety of compounds since any addition would change the viscosity of the ink composition. The examples teach an additive, such as a filler, that anticipate the instant claims. Therefore, since both examples anticipate the instant claim the functions of identical components are deemed inherent. Johnson et al. further disclose the use of thermal radiation and UV radiation which reads plasma treatment.
C.
The disclosure of Chung et al. (WO2006/093398) does not expressly disclose the specific ratios, however, the selection of ratios would have been obvious since optimal performance would include modifying the solvents to achieve enhanced uniformity of at least the pigments. Thus making it obvious to modify Chung.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MONIQUE R PEETS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        
 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.